DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because of the following.
FIG.1c fails to show which objects within the figure corresponds to skeleton animation, real-world image, and photographing button as described in the specification.  
FIG.1d fails to show which object within the figure corresponds to skeleton action icon as described in the specification.  
The drawings fail to show which object corresponds to the information display box as described in the specification.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spade (“How to Use Snapchat Animated Bitmoji”, URL: https://www.youtube.com/watch?v=dyasa1LDm‌l8).
Regarding claim 9, Spade teaches a terminal comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that (the device running Snapchat as demonstrated by Spade requires the use of processors, memory and a plurality of programs. Also see the plurality of programs stored on the device shown at 0:00-0:02), when executed by the one or more processors, cause the terminal to perform a plurality of operations comprising: 
Displaying a skeleton animation of an animation model on a real-world image captured by the terminal (displaying the live view of the camera app with the list of animated Bitmoji (“skeleton animation”) effects interface displayed over the live camera view (“real-world image”) (Spade: 0:10-0:024). Note the applicant defines “skeleton animation” as animation generated by performing corresponding movement by controlling a head, a left hand, a right hand, a body, a left foot, a right foot or the like of the skeleton of the animation model (applicant’s published specification: 0039). The animated Bitmoji selected in the video of Spade comprise of animation to like body parts as defined by the applicant. Therefore, the examiner construes the selected Bitmoji as a “skeleton animation”); 
photographing instruction (the user input for taking a photo (Spade: 0:24)); 
In response to the photographing instruction: 
Capturing a currently displayed target real-world image and recording the skeleton animation of the animation model (the required process of storing the user selected animation in memory (“recording the animation”) as part of the process of combining said animation with the image recorded/captured by the camera as seen from 0:24 of the video disclosed by Spade), the recorded skeleton animation including a plurality of image frames (the examiner notes that frames are a given property of an computer animation); 
Performing image composition on the target real-world image and the plurality of image frames, to obtain a plurality of composited images, each composited image having the target real-world image as its background (the resulting video comprising the user captured background image and user selected animated effect. Note an animation by definition is a composition of a plurality of animation frames (“composited images”)); 
And combining the plurality of composited images into a dynamic image animation (as the applicant does not expressly define “dynamic image animation” the examiner construes the collective (image) frames that animate to form an animation as the “dynamic image animation”).

Claim(s) 1 is/are a corresponding method claim(s) of claim(s) 9. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 9.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1.

Claim(s) 12 is/are a corresponding computer readable storage medium claim(s) of claim(s) 9. The limitations of claim(s) 12 are substantially similar to the limitations of claim(s) 9.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 12. The examiner submits that the mobile phone running Snapchat requires the use of a computer readable storage medium as presently claimed.


Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spade as applied to the claims above, and further in view of Salimpour et al. (PGPUB Document No. US 2017/0064208).
Regarding claim 10, Spade does not expressly teach but Salimpour teaches the terminal according to claim 9, wherein the displaying a skeleton animation of an animation model on a real-world image captured by the terminal comprises: 
Displaying the captured real-world image through a first image display component of the terminal (displaying the seen through the camera on the camera view layer 44 (Salimpour: 0089, FIG.6A)); 
And displaying the skeleton animation of the animation model through a second image display component of the terminal, wherein the second image display component is superimposed on the first image display component (Salimpour teaches the concept of displaying GUI on a controller layer 48 separate that is separate from and superimposed on the camera view layer 44 (Salimpour: 0089, FIG.6A), wherein applying the teaching of Salimpour allows the list of animated Bitmoji’s (GUI) to be displayed on the controller layer 48. Further, Salimpour teaches the concept of overlaying an image 20A (displayed on the alignment layer 46, Salimpour: 0096) retrieved from memory over a preview 23 that’s currently being captured by the camera (Salimpour: 0064, 0062, 0087, 0096, FIG.6B). Therefore, Salimpour teaches the use of a “second image display component” either by the use of the controller layer 48 or the alignment layer 46); 
And the capturing a currently displayed target real-world image and recording the skeleton animation of the animation model comprises: 
Capturing the currently displayed target real-world image through the first image display component (using the shutter button 25 of Salimpour or the circle button of Snapchat (Spade: 0:24) to capture the content displayed the camera view layer 44 of Salimpour), and simultaneously recording the skeleton animation of the animation model through the second 

Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Spade such that the real-world image of the camera and the Bitmoji overlay to be displayed on different layers as taught by Salimpour, because this enables an effective method for simultaneously displaying more than one content.

Claims 2 and 18 are similar in scope to claim 10.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spade as applied to the claims above, and further in view of Ko (PGPUB Document No. US 2009/0204880).
Regarding claim 11, the combined teachings as applied above does not expressly teach but Ko teaches the terminal according to claim 10, wherein the recording the skeleton animation of the animation model through the second image display component comprises: capturing a currently displayed skeleton animation image of the animation model at intervals of a preset time length through the second image display component (Ko teaches the concept of capturing a video (displayed on the second layer taught by Salimpour) at predetermined time intervals (Ko: 0177)) to serve as a frame of image of the recorded skeleton animation (the frames captured at each interval are saved as a single animation content (Ko: 0177)).
The combined teachings as applied above teaches contains a “base” process of recording an animation, which the claimed invention can be seen as an “improvement” in that the recording process is carried out by a preset time intervals.
Ko teaches a known technique of recording content at predetermined intervals that is applicable to the “base” process. Ko’s known technique would have been recognized by one skill in the art as 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claims 7, 8, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spade as applied to the claims above, and further in view of Pollard (“How to Animate Text in Snapchat Update 9 38 0 0”, URL: https://www.youtube.com/watch?v=fOiN_QcFE6c) in view of Masuko (PGPUB Document No. US 2015/0149883).
Regarding claim 15, the combined teachings as applied above does not expressly teach but Pollard teaches the terminal according to claim 9, wherein the plurality of operations further comprise: 
Determining a location in an interface according to a location of the animation model and a size of the skeleton animation, and adding an information display box to the location (adding a boxed text to the video as shown in 1:27); 
Displaying, in the information display box, information inputted by a user (the resulting text added to the video of Pollard at 1:27-1:33); 
Performing image capture on the information display box, to obtain an information display box image (recording the above using the recording function of Snapchat as disclosed Spade above (Spade: 0:24)); 
And adding the information display box image to the dynamic image (the resulting recording image as disclosed by Spade (See rejection above regarding claim 9).

However, the combined teachings as applied above does not expressly teach but Masuko teaches adding an information display box according to a determined location in an interface according to a location of the animation model and a size of the skeleton animation (Masuko teaches the location of the text factoring at least one of a location and size of the target area (Masuko: 0020)). 


Regarding claim 16, the combined teachings as applied above teaches the terminal according to claim 15, wherein the adding the information display box image to the dynamic image comprises: performing image composition on the information display box image and each of the plurality of composited images, and combining obtained images into the dynamic image (the examiner submits that the resulting Snapchat videos that comprise of text added according to the teachings of Pollard require the text being composited/combined as a whole with all frames of any animated object within the Snapchat video (such as the Bitmoji taught by Spade)).

Claims 7 and 8 are similar in scope to claim 15 and 16.
Claim 20 is similar in scope to claim 15.

Allowable Subject Matter
Claims 4-6, 12-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 12 and 19, references Spade have been made of record as teaching compositing a skeleton animation with a captured real-world image.  However, none of the prior art teaches or suggests wherein the plurality of operations further comprise: setting the target real-world image into a parent image display control, and setting a target frame of image of the recorded skeleton animation into a child image display control of the parent image display control, wherein the target frame of image is a frame of image in the recorded skeleton animation; and displaying the target real-world image and the target frame 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616